Citation Nr: 1646016	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer disease, gastritis, currently rated 20 percent disabling.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period from September 8, 2011.

3.  Entitlement to a TDIU for the period prior to September 8, 2011.


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2010 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was filed in October 2010.  In a March 2012 rating decision, the RO assigned a 70 percent disability rating to PTSD, effective September 8, 2011, and denied entitlement to an increased rating for peptic ulcer disease, gastritis.  In April 2014, a statement of the case was issued with regard to all issues.  In May 2014, a substantive appeal was received in May 2014 with regard to the TDIU and ulcer issues.

In November 2016, the Veteran's attorney waived RO review of additional medical evidence associated with the record, including a May 2016 C&P examination, an August 2016 Stomach & Duodenal Conditions Disability Benefits Questionnaire, and a September 2016 vocational assessment.  

The issue of entitlement to a TDIU for the period prior to September 8, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Peptic ulcer disease and gastritis is manifested by moderate symptoms, characterized by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; moderately severe symptoms have not been shown.

2.  For the period from September 8, 2011, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peptic ulcer disease, gastritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, Diagnostic Code 7305 (2015).

2.  For the period from September 8, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Veteran was sent letters in March 2010 and October 2011.  The letters advised the Veteran of the provisions relating to the VCAA.  Specifically, the Veteran was advised in the letters that VA would obtain all evidence kept by the VA and any other Federal agency, including VA facilities and service treatment records.  He was also informed that VA would, on his behalf, make reasonable efforts to obtain relevant private medical records that the he identified.  Included with the letter were copies of VA Form 21- 4142, Authorization and Consent to Release Information, and the letters asked that the Veteran complete this release so that VA could obtain these records on his behalf.  The letters also informed the Veteran that for records he wished for VA to obtain on his behalf he must provide enough information about the records so that VA can request them from the person or agency that has them.  The letters advised the Veteran that in order to be assigned an increased disability rating the evidence must show that his condition had worsened.  In short, the record indicates that the Veteran received appropriate notice under 38 U.S.C.A. § 5103.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished.  The Virtual folder contains the Veteran's VA and private treatment records.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Pertinent to the instant appeal, the Veteran has undergone VA examinations which are detailed below.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issues on appeal.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the increased rating claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's duodenal ulcer is rated 20 percent disabling under 38 C.F.R. § 4.114, DC 7305.

Under Diagnostic Code 7305, a duodenal ulcer is assigned a 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The 20 percent disability rating in effect for duodenal ulcer compensates him for recurring episodes of severe symptoms two or three times a year averaging 10 days in duration and his continuous moderate manifestations.  The objective evidence does not support a finding of moderately severe symptoms impairing health manifested by anemia and weight loss, nor recurrent incapacitating episodes averaging 10 days or more in duration of at least four or more times a year.  Moreover, the Veteran's condition is not manifested by periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

Specifically, the May 2010 VA examination report reflects complaints of chronic abdominal pain, nausea, and constipation, but no complaints of vomiting.  There were no objective findings of hematemesis or melena.  At the October 2011 VA examination, the Veteran complained of abdominal pain and constipation but denied vomiting, melena and hematemesis.  There were no findings of anemia, weight loss, melena, or hematemesis.  His abdominal pain was noted to be periodic.  His nausea was noted to be mild, occurring more than 4 times per year.  A May 2012 treatment record reflects chronic abdominal pain with subjective history of chronic pancreatitis and remote peptic ulcer disease; suspect underlying functional bowel disorder; persistent dyspepsia possibly representing nonulcer dyspepsia; and chronic constipation.  08/03/2015 VBMS entry, Medical Treatment Record-Non-Government Facility at 4.  The March 2014 VA examination reflects recurring episodes of symptoms that are not severe occurring 4 or more times per year lasting 1 to 9 days.  He has abdominal pain that occurs less than monthly only partially relieved by standard ulcer therapy.  He has nausea which is transient occurring 4 or more times per year lasting 1 to 9 days.  He experiences periodic vomiting occurring 4 or more times per year lasting 1 to 9 days.  He does not experience incapacitating episodes.  The examiner commented that an EGD with biopsy showed evidence of nonspecific gastritis and a large duodenal scar, suggesting that the ulcer had healed at that time.  He had symptoms of recurrent episodes of nausea, some problems of reflux with bending and stooping, increasing his symptoms, but the true duodenal ulcer disease would appear to be healed.  The examiner noted that the Veteran, in essence, had nonspecific dyspepsia.  The June 2016 VA examination reflects the VA examiner's opinion that the Veteran's peptic ulcer disease and gastritis condition have resolved.  The examiner noted that the Veteran's symptoms are due to GERD, a new condition not related and not a progression of peptic ulcer disease or gastritis.  

Based on the above, it is not clear that the Veteran has any symptomatology associated with his service-connected condition as his ulcer condition may have resolved.  Again, as detailed above, his May 2012 treating physician characterized his peptic ulcer disease as "remote" and found possible nonulcer dyspepsia.  Likewise, the both the March 2014 and June 2016 examiners found that his ulcer condition had resolved.  Despite the fact that his symptoms may no longer be due to his service-connected condition, the 20 percent rating will remain in effect.  

Even accepting that his symptoms are due to his service-connected condition, there is no indication that he experiences anemia, weight loss, melena, or hematemesis due to his peptic ulcer disease, gastritis.  Also, a rating in excess of 20 percent is not warranted because it not shown that the Veteran's duodenal ulcer results in recurrent incapacitating episodes averaging 10 days or more duration at least four or more times a year.  His symptoms last 1 to 9 days as reflected in the March 2014 VA examination report.  The Board acknowledges that the March 2014 VA examination reflects vomiting which is a symptom contemplated by the 60 percent rating under Diagnostic Code 7305.  However, for a 60 percent rating, the rating criteria requires that the duodenal ulcer results in severe symptoms, described as "pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health."  38 C.F.R. § 4.114, Diagnostic Code 7305.  In this case, while his vomiting was described as periodic, none of the other symptoms required for a 60 percent rating under Diagnostic Code 7305 are shown.  The March 2014 VA examiner specifically stated that his condition was not severe.  The 20 percent rating in effect compensates him for his symptomatology.  

The Board has considered further whether the Veteran is entitled to a higher rating under any other diagnostic code for his gastrointestinal disability.  38 C.F.R. 
§ 4.114.  However, it is not shown that he suffers from any of the symptoms required for a higher rating under any of the other potentially applicable diagnostic codes, e.g., DC 7306 (marginal ulcer), DC 7307 (gastritis), DC 7319 (irritable colon syndrome), DC 7346 (hiatal hernia).  Furthermore, the Veteran's service-connected disability is diagnosed as a peptic ulcer which is otherwise known as a duodenal ulcer, which is specifically contemplated by the Schedule.  In Copeland v. McDonald, 27 Vet. App. 333, 337 (2015), the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy."  See also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  In this regard, the Board finds that the Veteran's peptic ulcer is appropriately rated under Diagnostic Code 7305 for the entirety of the appeal period.  See 38 C.F.R. § 4.114.

Finally, the Board has considered the lay statements of record.  His lay statements are reflected in VA examination reports and other submissions of record but do not provide support for a rating in excess of 20 percent.  Moreover, as detailed, the medical record does not support a rating in excess of 20 percent.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The diagnostic criteria discussed above adequately describe the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating discussed hereinabove is adequate to fully compensate the Veteran for his symptoms, such as nausea and abdominal pain.  

The Veteran and his attorney have not alleged during the appeal period that such evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria are adequate for the service-connected disability.  Indeed, the evidence does not indicate that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling from September 8, 2011, and peptic ulcer disease, gastritis, rated 20 percent disabling.  Thus, for the period from September 8, 2011, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

In his February 2010 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran asserted that he completed high school and worked in housekeeping at a VA Medical Center (VAMC) from February 1988 to November 30, 2007.  He asserted that he stopped working due to his PTSD and ulcer.  

A VA 21-4192 Request for Employment Information in Connection with Claim for Disability completed by his employer in June 2010 confirms that he worked from February 1988 to November 30, 2007 as a housekeeping aid and he stopped working due to voluntary retirement. 

An October 2011 VA mental health examination reflects that the Veteran can understand, retain and follow simple instructions involving steps, but not retain or understand complex instructions.  The Veteran can learn new work-related tasks requiring no more than a month of training.  The Veteran can sustain attention and work at a reasonable pace for up to two-hour blocks of time when performing simple and routine work-related tasks.  He would not require an inordinate level of supervision when performing simple and routine tasks, but would require a high level of supervision when performing unfamiliar or moderately complex tasks.  He can manage single tasks, but could not perform multiple tasks simultaneously.  He is capable of seeking and accepting supervision and has no limitations relating to coworkers or the general public.  He would learn new information at a lower than average rate and would perform best in standardized work environments with minimal variation.

The April 2014 VA examination reflects the examiner's opinion that the Veteran's PTSD would contribute to reduced reliability in productivity in any job due to such symptoms as intrusive thoughts, fatigue due to lack of sleep, anger outbursts, hypervigilance and exaggerated startle, and persistent negativism.  These symptoms would likely be present fairly consistently across domains.  Despite these impairments, the examiner noted that he worked for about 20 years at VA suggesting a fairly stable work history.  

A September 2016 private vocational assessment reflects the opinion that the Veteran had impairments in work and social relationships for many years due to his PTSD causing him to miss work and experience anxiety, depression, insomnia, crying spells, anhedonia and nightmares, obsessional and intrusive thoughts, and anger control problems.  The examiner opined that the Veteran would not be able to meet the basic demands of unskilled, sedentary work due to his PTSD.  10/05/2016 VBMS, Medical Treatment Record-Non-Government Facility.

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that the Veteran's service-connected disabilities, specifically PTSD, preclude substantially gainful employment.  As detailed, the Veteran was formerly employed in housekeeping.  Despite the fact that he did maintain employment for many years with the same employer, his ability to maintain employability may be manifested by reduced reliability in productivity due to his PTSD symptomatology.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  For the above reasons, entitlement to a TDIU is granted for the period from September 8, 2011, which corresponds to the date his service-connected disabilities meet the scheduler criteria for a TDIU.  The period prior to September 8, 2011 is addressed in the Remand below.


ORDER

Entitlement to a disability rating in excess of 20 percent for peptic ulcer disease, gastritis, is denied.

For the period from September 8, 2011, entitlement to a TDIU is granted.


REMAND

TDIU for the period prior to September 8, 2011

For the period prior to September 8, 2011, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU, as his PTSD is rated only 50 percent disabling and his peptic ulcer disease, gastritis is rated 20 percent disabling.  Thus, his combined rating is 60 percent.  38 C.F.R. § 4.16(b).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").

As detailed hereinabove, the Veteran stopped working in housekeeping for a VAMC on November 30, 2007.  He claimed a TDIU in February 7, 2010.  An April 2010 examiner stated that the Veteran has reduced reliability and productivity with regard to occupational areas but then opined that he is not unemployable due to PTSD; no rationale was provided.  Then, the examiner stated that the Veteran stopped working due to physical or mental problems.  Unfortunately, such statements are in conflict.  

A September 2016 private vocational assessment reflects the opinion that due to the Veteran's PTSD symptoms he would not be able to meet the basic demands of unskilled, sedentary work, and that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  Such evaluation, however, reflects that the Veteran stopped working in 2005 due to his PTSD, but the evidence of record reflects that he was employed until November 30, 2007.  

A vocational assessment must be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment for the period from February 7, 2009 to September 7, 2011.  The Veteran's claim should then be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period from February 7, 2009 to September 7, 2011.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the claims file.

2.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected PTSD (50 percent disabling) and peptic ulcer disease, gastritis (20 percent disabling) preclude the Veteran from participating in gainful employment for the period from February 7, 2009 to September 7, 2011.

3.  After completion of the above, readjudicate the issue of entitlement to a TDIU pursuant to § 4.16(b) for the period from February 7, 2009 to September 7, 2011.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


